        Case 2:18-cr-00209-KJM Document 49 Filed 06/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:18-cr-0209-KJM
12                      Plaintiff,
13           v.                                        ORDER
14    JIM A. MERON,
15                      Defendant.
16

17                  Defendant moves for an order granting early release from confinement under the

18   sentence of this court and admission to home confinement, under 18 U.S.C. § 3582(c). Mot.,

19   ECF No. 40. Defendant makes this motion in light of the increased risks to health that the

20   coronavirus (“COVID-19”) poses to incarcerated persons and, as he argues, to him in particular.

21   On June 3, 2020, the court issued an order resolving several disputes and ordering supplemental

22   briefing on defendant’s motion due to a dispute over exhaustion. ECF No. 46. Having

23   considered the parties’ supplemental briefing, Def.’s Suppl. Br., ECF No. 47; U.S. Suppl. Br.,

24   ECF No. 48, the court hereby DENIES defendant’s motion for lack of exhaustion.

25                  The facts of this matter are outlined in the court’s June 3 order, Order, ECF No.

26   46. As explained therein, the government argues defendant has not exhausted administrative

27   remedies, and therefore his motion must be denied. Following the court’s June 3 order, the

28   dispute remaining is over whether defendant’s March 30, 2020 “Inmate Request to Staff,”
                                                       1
        Case 2:18-cr-00209-KJM Document 49 Filed 06/25/20 Page 2 of 3

 1   triggered the 30-day exhaustion period in § 3582(c)(1)(A), despite the fact it is not specifically
 2   addressed to, nor is there any indication it actually was received by, the Warden of defendant’s
 3   institution. The government insists that the answer to this question is no and is dispositive such
 4   that defendant has not met the exhaustion requirement. See generally U.S. Suppl. Br. The
 5   government also suggests the court need not reach the issue of whether defendant’s failure to
 6   internally appeal the denial of his Inmate Request to Staff is relevant to the exhaustion issue. Id.
 7   at 3.
 8                    The text of § 3582(c)(1)(A) provides that the 30-day timeline begins “after receipt
 9   of such a request by the Warden.” Here, defendant’s request is addressed to “Mrs. Bilbrey,” not
10   the Warden of FCI Sheridan, Josias Salazar, Otto Decl. ¶ 3, ECF No. 48-1 (identifying Josias
11   Salazar as Warden of FCI Sheridan). See Opp’n, Ex. 3, ECF No. 41-1 at 8.
12                    Defendant points out that 28 C.F.R. § 571.61, which outlines the process for
13   initiating a compassionate release request, requires staff to “refer a request [for reduction in
14   sentence or compassionate release] received at the Central Office to the Warden of the institution
15   where the inmate is confined.” Def.’s Suppl. Br. at 2. However, defendant does not show how
16   this requirement applies to defendant’s application, which he specifically filed addressed to “Mrs.
17   Bilbrey.” He also does not demonstrate that, under these circumstances, Mrs. Bilbrey is a staff
18   member covered by the regulation he cites. While defendant suggests the Warden, not Mrs.
19   Bilbrey, denied defendant’s request, see id. at 3, there is no indication from the document itself
20   that the handwritten denial is the Warden’s, see Opp’n, Ex. 3 at 8. Finally, defendant argues that
21   a Request to Staff “is considered a Reduction in Sentence request, as required under BOP
22   Program Statement 5050.50[.]” Id. at 3. But defendant does not point to a particular section of
23   the Program Statement that supports this reading, and the court has not located any mention in the
24   Program Statement of an Inmate Request to Staff or requests for home confinement. See BOP
25   Program Statement 5050.50 (Jan. 17, 2019).1 The declaration of Jennifer A. Broton, Associate
26   Warden at FCI Miami, does not, as defendant contends, state that inmates who want to be
27
             1
28               https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
                                                        2
        Case 2:18-cr-00209-KJM Document 49 Filed 06/25/20 Page 3 of 3

 1   reviewed for compassionate release should file an Inmate Request to Staff. Reply, ECF No. 42,
 2   at 2 (citing Broton Decl. ¶ 17, ECF No. 43). Rather, the declaration states: “While all inmates are
 3   being reviewed for suitability for home confinement, any inmate who believes he or she is
 4   eligible may request to be referred to home confinement and provide a release plan to his or her
 5   Case Manager.” Broton Decl. ¶ 17. Ultimately, there is no evidence in the record on this motion
 6   to show defendant’s request was intended for, addressed to or sent to the Warden.2 By contrast,
 7   in her declaration submitted by the government with its supplemental brief, Sarah Otto, the Case
 8   Management Coordinator at FCI Sheridan, states that defendant’s March 20, 2020, Inmate
 9   Request to Staff “was treated by his Unit Team as a request for Home Confinement under the
10   CARES Act” and she verifies “that it was never submitted to Warden Salazar.” Otto Decl. ¶ 5,
11   ECF No. 48-1.
12                   On this record, the court finds defendant’s request was never sent to or received by
13   the Warden, and therefore it does not trigger the 30-day time period for exhaustion under
14   § 3582(c). The court does not reach the government’s request for the court to reconsider its prior
15   decision to liberally construe defendant’s Inmate Request to Staff. See U.S. Suppl. Br. at 2 n.1.
16                   Defendant’s motion for compassionate release is DENIED, without prejudice.
17                   This order resolves ECF No. 40.
18                   IT IS SO ORDERED.
19   DATED: June 24, 2020.
20

21

22

23

24

25

26
            2
27             The declaration of counsel attached to defendant’s first motion for compassionate
     release, ECF No. 36, states only that counsel was informed and believes that defendant “has
28   already filed a request for compassionate release with the prison officials[.]” ECF No. 36 at 8.
                                                       3
